Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: We agree with Supreme Court that defendant St. Paul Fire and Marine Insurance Company is entitled to summary judgment. Because it has been alleged, however, that some of the property located at the scene of the loss was owned by Mohawk Valley Nursing Home, we grant plaintiffs leave to amend their complaint, within 30 days of the date of the order to be entered herein, to plead a cause of action to recover for the loss of that property. In so doing, we do not pass upon the merits of such a claim. (Appeal from order of Supreme Court, Herkimer County, Bergin, J.—summary judgment.) Present— Callahan, J. P., Doerr, Denman, Balio and Lawton, JJ.